MOORE J.
On the 17th November, 1904, plaintiff entered into a contract in writing, with the defendant under the terms of which plaintiff was to participate and perform in the *73Boer War Exhibition given by defendant and called by him the “Boer War Spectacle,” from the ist day of December, 1904, to the 30th day of November, 1905. For the services to be rendered the plaintiff was to receive $1.50 per day from December rst, 1904 to April ist, 1905 ; and $2.16 from this latter date to November 30th, 1905, and to be provided with food and lodging accommodation. In addition to this salary the contract stipulates "that the plaintiff “on the termination of this agreement” shall receive á bonus of $25.00, provided his conduct has been good and he “has not committed a breach of faith and that the defendant, within fourteen days from the term stipulated for the termination of the contract, shall, at his own expense, transport the plaintiff from whateverplace the exhibition is then located, to Pretoria, South Africa. On the 24th January, 1905, the “Boer War Spectacle” arrived in New Orleans and then dissatisfaction among the men arose owing partly to the character of food and lodgings furnished and partly by reason of an offer made by one Schneder, through Col. P. D. Wall of the “Boer War Spectacle” to enlist them in an expedition to Guatemala, in which country an armed insurrection then prevailed.
Upon plaintiff’s complaint to the defendant that the food furnished was not of fit character it was then stipulated and agreed that in lieu of his meals being furnished to him by defendant he would commute the same by receiving fifty cents per day therefor, which amount thereafter was regularly paid plaintiff. There was no improvement however, in the quarters or lodging accommodations. These were rather poor and entailed some hardship on and discomfort to the plaintiff. These quarters were perhaps no worse than real soldier's in time of war might expect to be subjected to, but were certainly not Such as “play” soldiers in time of peace might expect from those who had contracted to properly care and provide for them.
Formal complaint of quarters was made by the employees on the 6th February, 1905, and the management promised to remedy the evils complained of. No change, however having taken place by the 13th of that month, the plaintiff sent in his resignation, severed his connection with the defendant and refused to further comply with his contract.
Notwithstanding his voluntary abandonment of his em*74ployer’s service he sued for the wages due for the.entire term originally stipulated .for — December ist, 1904 to November 30th, 1905, and amounting to $788.59 which includes $25.00 bounty for a contract for the previous year which was still due and unpaid.
The answer admits the contract but avers that forasmuch as the plaintiff left the employ of defendant voluntarily the defendant not only does not owe plaintiff for the entire term, but. that, on the contrary, even the amount due up to the date that plaintiff left, is forfeited and cannot be recovered.
There was judgment for the plaintiff as prayed for and the defendant appeals.
The respective rights of employer and employee so far as concerns the forfeiture of salary by the latter and the obligation to pay the entire salary by the former in a certain contingency though the employee may not have served his entire term is regulated by codal provisions. Art. 2749 C. C., provides that:
“If without any serious ground of complaint a man should send away a laborer whose services he has hired for a certain time, before the time has expired, he shall be bound to pay such laborer the whole of his salary which he would have been entitled to receive had the full term of his services arrived.” “But” says Art. 2750 C. C., “If on the other hand, a laborer after having hired out his services, should leave his employer before the time of his engagement has expired, without having just cause of complaint against his employer, the laborer shall then forfeit all the wages that ma3r be due him, and shall moreover be compelled to repay all the money he has received, either as due for wages or in advance thereof on the running year or on the time of his engagement.”
Jurisprudence has settled it that if the employer discharges the laborer for good and sufficient cause, then and in that case the laborer does not forfeit, but may recover, the amount due him up to the date of his discharge. Nolan vs Dauks 1 R 332; Taylor vs Paterson 9 A. 251; Kessee vs Mayfield 14 A. 90.
It follows as a corolary, that if on the other hand, the laborer leaves his employer before the time of his engagement for a just cause of complaint, he does not forfeit all the wages that may be due him up to the date when he has left service, nor can he be compelled t.o repay what he has already received. *75In the instant cause the plaintiff was not sent away by the employer. This is admitted by the allegations of his petition and sustained by the proof. As it is only in the case of a discharge without any serious ground of complaint, that it can be held that the wages for the entire term are recoverable, and as this is confessedly not such a case, there can be no question that plaintiff cannot recover same, unless there be merit in his contention that, forasmuch as the defendant, by not providing proper lodgings for the plaintiff violated his contract obligation in this particular, and therefore himself furnished the cause for plaintiff to quit his service, which it is contended is the same thing in effect and in principle as if the plaintiff was formally and directly discharged without just cause.
Precisely a similar contention was made in Taylor vs. Paterson 9 A. 251. In that case an overseer had been discharged before the expiration of his term of employment; his discharge was justified on the ground that he had shot and seriously wounded a slave of his employer. The latter was sued for the entire wages due for the term. Alleging discharge for cause he claimed non-liability for the wages for the entire term. He also contended that as the overseer had provoked his own discharge by the act complained of it was in principle the same as if the overseer had left without just cause of complaint and that hence the wages due him up co the date of the discharge were forfeited.
The Court held that the employer was justified in discharging the overseer and that therefore the latter could not recover for the entire term, but as to the forfeiture of what was already earned the Court said:
“The argument in support of defendant’s position is that, if leaving his employer before the term of his engagement has expired, without just cause of complaint, occasions a forfeiture of wages already earned by the overseer, that by necessary implication the overseer must likewise be held to have forfeited such wages, if by his own fault, he brings upon his employer the necessity of discharging him; that to deny this would place the overseer who has been discharged for some gross wrong, such for example (as in the present case) as shooting a slave under his charge, in a better position than that of the overseer who though he may have constantly performed his duties faithfully, for a greater portion of the year, *76leaves before its expiration, without just cause of complaint.
November 5, 1906.
The answer to this deduction is, that the law pronounces no forfeiture for the course alleged, and to supply it, in silence of law, would be a violation of the rule that forfeitures are not to be implied or extended or penalties enforced which are not directed by law or stipulation of the parties; though the power is expressly given to the judge to modify the penalty stipulated by the agreement of the contracting parties, when the principal obligation has been partly executed. C. C. 2123.
To the same effect is Nolan vs. Dauks.
Whilst the plaintiff cannot enforce a penalty against his employer by holding him responsible for the entire salar}',. a penalty not directed by law nor stipulated by the parties, he is however, clearly entitled to receive the wages earned up to the time when he left his employer’s service — February 13th, 1905. He did not leave without just cause of complaint; for, whilst the.matter of food was adjusted b}r allowing so much a day cost to the plaintiff so that he could procure his own food, the lodgings furnished were clearly of a character unfit for human habitation.
The plaintiff served from Dec. 31, 1904, to Feb’y 13th, 1905, a period of 75 days at $1.50 per day, making a total of $112.50.
It is also proven that the bonus of $25.00 due on the previous year’s contract had not been paid. He is entitled to judgment for these amounts. Included in the amount sued for, we omitted to state two items, viz: one of $50.00 for passage back to South Africa and the bonus of $25.00 under the contract declared on. These items cannot be allowed. The contract clearly contemplated that the plaintiff would, remain in his employer’s .service until the end of the term stipulated, and that then and in that event only were the expenses of transportation and the bonus to be due.
For these reasons it is ordered, adjudged and decreed that the judgment appealed from be and the same is hereby amended by reducing the same from seven hundred and éighty-eight 59-100 dollars to one hundred and thirty-seven 52-100 dollars and as thus amended the judgment is affirmed. The costs of appeal to be taxed against the plaintiff and ap-pellee.